Exhibit 10.2

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of April 17, 2014, among NANOSTRING TECHNOLOGIES,
INC., a Delaware corporation (“Borrower”), NANOSTRING TECHNOLOGIES
INTERNATIONAL, INC., a Delaware corporation (“International”; collectively with
Borrower and each entity that becomes a “Grantor” hereunder as contemplated by
Section 5.12, the “Grantors” and each, a “Grantor”), CAPITAL ROYALTY PARTNERS II
L.P., CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P. and PARALLEL
INVESTMENT OPPORTUNITIES PARTNERS II L.P. (together, the “Secured Parties” and
each, a “Secured Party”) and CAPITAL ROYALTY PARTNERS II L.P., as control agent
for the Secured Parties (in such capacity, the “Control Agent”).

The Secured Parties have agreed to provide term loans to Borrower as provided in
the Loan Agreement (as defined below).

Each Grantor (other than Borrower) has guaranteed the obligations of Borrower to
the Secured Parties under the Loan Agreement.

To induce the Secured Parties to extend credit under the Loan Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Grantor has agreed to grant a security interest in the
Collateral (as defined below) of such Grantor as security for the Secured
Obligations (as defined below).

Accordingly, the parties hereto agree as follows:

Section 1. Definitions, Etc.

1.01 Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Commodity
Account”, “Commodity Contract”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”,
“Proceeds” and “Promissory Note” have the respective meanings set forth in
Article 9 of the NYUCC, and the terms “Certificated Security”, “Entitlement
Holder”, “Financial Asset”, “Securities Account”, “Security”, “Security
Entitlement” and “Uncertificated Security” have the respective meanings set
forth in Article 8 of the NYUCC.

1.02 Additional Definitions. In addition, as used herein:

“Collateral” has the meaning assigned to such term in Section 3.01.

“Control Agent” has the meaning assigned to such term in Section 5.13.

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in the Code.

 

1



--------------------------------------------------------------------------------

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

“Excluded Accounts” means (a) any Deposit Account of the Grantor that is used by
such Grantor solely as a payroll account for the employees of Borrower or its
Subsidiaries or the funds in which consist solely of funds held by the Grantor
in trust for any director, officer or employee of the Grantor or any employee
benefit plan maintained by the Grantor or funds representing deferred
compensation for the directors and employees of the Grantor, (b) escrow
accounts, Deposit Accounts and trust accounts, in each case holding assets that
are pledged or otherwise encumbered pursuant to Permitted Encumbrances,
(c) accounts that are swept to a zero balance on a daily basis to a Deposit
Account that is subject to a control agreement in favor of the Control Agent or
Secured Parties, (d) Deposit Accounts and Securities Accounts held in
jurisdictions outside the United States, except to the extent the value of all
such accounts in this subclause (d) shall exceed $1,000,000 in the aggregate, in
which case such accounts in any individual jurisdiction that exceed $500,000
shall not be “Excluded Accounts”, and (e) accounts used to cover import or
export duties, value added taxes, duty bonds or similar payments, provided the
value of such accounts in this subclause (e) shall not exceed $100,000 in the
aggregate or $50,000 per account at any time.

“Excluded Asset” means:

(a) any Trademark that would be rendered invalid, abandoned, void or
unenforceable by reason of its being included as part of the Collateral and any
intent-to-use trademark application prior to the filing of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law;

(b) to the extent any property is excluded from the Collateral solely by
operation of Section 3.02, such property;

(c) Equity Interests in joint ventures or any non-wholly-owned Subsidiaries to
the extent not permitted by such entity’s organizational documents; and

(d) any assets (including intangibles) not located in the United States to the
extent the grant of a security interest therein is restricted or prohibited by
applicable law or contract (after giving effect to applicable anti-assignment
provisions of the UCC or other applicable law).

“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Grantor on the date hereof and identified in Annex 2 to the Disclosure
Letter.

“Issuers” means, collectively, (a) the respective Persons identified on Annex 2
to the Disclosure Letter under the caption “Issuer”, (b) any other Person that
shall at any time be a Subsidiary of any Grantor, and (c) the issuer of any
equity securities hereafter owned by any Grantor.

 

2



--------------------------------------------------------------------------------

“Joinder” has the meaning specified in Section 5.12.

“Loan Agreement” means that certain term loan agreement, dated as of the date
hereof, among Borrower, the Subsidiary Guarantors party thereto and the Secured
Parties, as such agreement is amended, supplemented, or otherwise modified,
restated, extended, renewed, or replaced from time to time.

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, if the title thereto is governed by a certificate of title or
ownership.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.

“Permitted Encumbrances” means Liens permitted under the Loan Agreement.

“Pledged Property” means the Deposit Accounts, the Pledged Shares, the
Securities Accounts, the Commodity Accounts and all or any part of any other
present or future interests of any Grantors in Investment Property, including
all of the present or future Security Entitlements of such Grantor as
Entitlement Holders in respect of such Security Entitlements, all of the present
or future Commodity Contracts of such Grantor as commodity customers in respect
of such Commodity Contracts, all credit balances relating to such property, all
Chattel Paper, Electronic Chattel Paper, Instruments and Letter-of-Credit Rights
of Grantors, and all other rights and benefits accruing to or arising in
connection with such property, and all Proceeds of such property.

“Pledged Shares” means, collectively, (i) the Initial Pledged Shares and
(ii) all other Shares of any Issuer now or hereafter owned by any Grantor,
together in each case with (a) all certificates representing the same, (b) all
shares, securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, and (c) without prejudice to any provision of any of the Loan
Documents prohibiting any merger or consolidation by an Issuer, all Shares of
any successor entity of any such merger or consolidation.

“Secured Obligations” means, with respect to each Grantor, the Obligations of
such Grantor (other than contingent indemnification obligations for which no
claim has been made or other obligations which, by their terms, survive
termination of the Loan Agreement).

“Secured Parties” means each of the Persons listed on the signature pages hereto
as “Secured Party” and their successors and assigns as Lenders under the Loan
Agreement.

 

3



--------------------------------------------------------------------------------

“Secured Parties Representative” has the meaning specified in Section 4.05.

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world, together, in each case, with the
product lines and goodwill of the business connected with the use thereof.

1.03 Other Defined Terms. All other capitalized terms used and not defined
herein have the meanings ascribed to them in the Loan Agreement.

Section 2. Representations and Warranties. Each Grantor represents and warrants
to the Secured Parties that:

2.01 Title. (a) Such Grantor is the sole beneficial owner of the Collateral in
which it purports to grant a lien hereunder, and no lien exists upon such
Collateral (and no right or option to acquire the same exists in favor of any
other Person) other than Permitted Liens.

(b) The security interest created or provided for herein constitutes a valid
first-priority (except in the case of Collateral in which the Lien hereof may
not be first-priority pursuant to Section 7.18 of the Loan Agreement) perfected
lien on such Collateral, subject, for the following Collateral, to the
occurrence of the following: (i) in the case of Collateral in which a security
interest may be perfected by filing a financing statement under the UCC, the
filing of a UCC financing statement naming such Grantor as debtor, the Secured
Parties as secured parties, and listing all personal property as collateral,
(ii) with respect to any Deposit Account, Securities Account or Commodity
Account, the execution of agreements among such Grantor, the applicable
financial institution and the Control Agent, effective to grant “control” (as
defined in the UCC) over such Deposit Account, Securities Account or Commodity
Account to the Control Agent, (iii) with respect to any Intellectual Property
not described in the foregoing clause (i), the filing of this Security Agreement
or a short-form security agreement properly evidencing this Security Agreement
with the applicable Intellectual Property office of the applicable government
for such Intellectual Property, and (iv) in the case of all certificated Shares,
the delivery thereof to the Control Agent, properly endorsed for transfer to the
Control Agent or in blank.

2.02 Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of such Grantor as of the date hereof are correctly set forth in
Annex 1 to the Disclosure Letter. Annex 1 to the Disclosure Letter correctly
specifies the place of business of such Grantor or, if such Grantor has more
than one place of business, the location of the chief executive office of such
Grantor.

2.03 Changes in Circumstances. Such Grantor has not (a) within the period of
four months prior to the date hereof, changed its location (as defined in
Section 9-307 of the NYUCC), or (b) except as specified in Annex 1 to the
Disclosure Letter, heretofore changed its name.

 

4



--------------------------------------------------------------------------------

2.04 Pledged Shares.

(a) The Initial Pledged Shares constitute (i) 100% of the issued and outstanding
Shares of each Issuer (other than a Controlled Foreign Corporation) beneficially
owned by such Grantor on the date hereof (other than any Shares held in a
Securities Account referred to in Annex 7 to the Disclosure Letter), whether or
not registered in the name of such Grantor and (ii) in the case of each Issuer
that is a Controlled Foreign Corporation, the issued and outstanding shares of
capital stock required to be pledged in accordance with Section 8.12 of the Loan
Agreement. Annex 2 to the Disclosure Letter correctly identifies, as at the date
hereof, the respective Issuers of the Initial Pledged Shares and (in the case of
any corporate Issuer) the respective class and par value of such Shares and the
respective number of such Shares (and registered owner thereof) represented by
each such certificate.

(b) To such Grantor’s knowledge, the Initial Pledged Shares are, and all other
Pledged Shares that in the future will constitute Collateral will be, (i) duly
authorized, validly existing, fully paid and non-assessable (in the case of any
Shares issued by a corporation) and (ii) duly issued and outstanding (in the
case of any equity interest in any other entity). None of such Pledged Shares
are or will be subject to any contractual restriction, or any restriction under
the charter, bylaws, partnership agreement or other organizational instrument of
the respective Issuer thereof, upon the transfer of such Pledged Shares (except
for any such restriction (i) contained in any Loan Document, (ii) contained in
any Restrictive Agreement permitted under Section 9.11 of the Loan Agreement or
(iii) affecting the offering and sale of securities generally or in any
jurisdiction outside of the United States).

2.05 Promissory Notes. Annex 3 to the Disclosure Letter sets forth a complete
and correct list of all Promissory Notes (other than any held in a Securities
Account referred to in Annex 7 to the Disclosure Letter) held by such Grantor on
the date hereof.

2.06 Intellectual Property. (a) Annexes 4, 5 and 6 to the Disclosure Letter,
respectively, set forth a complete and correct list of all of the following
owned by such Grantor on the date hereof (or, in the case of any supplement to
said Annexes 4, 5 and 6 to the Disclosure Letter, effecting a pledge thereof, as
of the date of such supplement): (i) applied for or registered Copyrights,
(ii) applied for or registered Patents, including the jurisdiction and patent
number, (iii) applied for or registered Trademarks, including the jurisdiction,
trademark application or registration number and the application or registration
date, and (iv) trade names.

(b) Except pursuant to (i) licenses and other user agreements entered into by
such Grantor in the ordinary course of business that are listed in said Annexes
4, 5 and 6 to the Disclosure Letter (including as supplemented by any supplement
effecting a pledge thereof) and (ii) non-exclusive licenses, such Grantor has
done nothing to authorize or enable any other Person to use any Copyright,
Patent or Trademark owned by a Grantor and listed in said Annexes 4, 5 and 6 to
the Disclosure Letter (as so supplemented), and all registrations listed in said
Annexes 4, 5 and 6 to the Disclosure Letter (as so supplemented) are, except as
noted therein, in full force and effect.

(c) Such Grantor owns and possesses the right to use all Copyrights, Patents and
Trademarks purported to be owned by such Grantor as listed on Annexes 4, 5 and 6
to the

 

5



--------------------------------------------------------------------------------

Disclosure Letter, respectively. To such Grantor’s knowledge, except as set
forth on Annex 4, 5 or 6 to the Disclosure Letter (as supplemented by any
supplement effecting a pledge thereof), there is no violation by others of any
right of such Grantor with respect to any Copyright, Patent or Trademark owned
by a Grantor and listed on Annex 4, 5 or 6 to the Disclosure Letter (as so
supplemented), respectively.

2.07 Deposit Accounts, Securities Accounts and Commodity Accounts. Annex 7 to
the Disclosure Letter sets forth a complete and correct list of all Deposit
Accounts, Securities Accounts and Commodity Accounts, in each case indicating
any Excluded Accounts, of such Grantor on the date hereof.

2.08 Commercial Tort Claims. Annex 8 to the Disclosure Letter sets forth a
complete and correct list of all commercial tort claims of such Grantor in
existence on the date hereof.

2.09 Update of Annexes. Each of Annexes 1 through 8 of the Disclosure Letter may
be updated by Borrower prior to each Borrowing Date to insure the continued
accuracy of the representations set forth in this Section 2 to be made on or as
of such Borrowing Date, by Borrower providing notice (attaching an amended and
restated version of such Annex) in accordance with Section 12.02 of the Loan
Agreement.

Section 3. Collateral.

3.01 Granting Clause. As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, each Grantor hereby pledges and grants to the Secured Parties as
hereinafter provided a security interest in all of such Grantor’s right, title
and interest in, to and under all of its property, in each case whether tangible
or intangible, wherever located, and whether now owned by such Grantor or
hereafter acquired and whether now existing or hereafter coming into existence,
including without limitation all of the following, but excluding all Excluded
Assets (collectively, and subject to the proviso at the end of this
Section 3.01, “Collateral”):

(a) all Accounts:

(b) all As-Extracted Collateral;

(c) all Chattel Paper;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

 

6



--------------------------------------------------------------------------------

(i) all Goods not covered by the other clauses of this Section 3;

(j) the Pledged Shares;

(k) all Instruments, including all Promissory Notes;

(l) all Intellectual Property;

(m) all Inventory;

(n) all Investment Property not covered by other clauses of this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;

(o) all Letter-of-Credit Rights;

(p) all commercial tort claims, as defined in Section 9-102(a)(13) of the NYUCC,
arising out of the events described in Annex 8 to the Disclosure Letter;

(q) all other tangible and intangible personal property whatsoever of such
Grantor; and

(r) all Proceeds of any of the foregoing, all Accessions to and substitutions
and replacements for, any of the Collateral, and all offspring, rents, profits
and products of any of the Collateral, and, to the extent related to any
Collateral, all books, correspondence, credit files, records, invoices and other
papers (including all tapes, cards, computer runs and other papers and documents
in the possession or under the control of such Grantor or any computer bureau or
service company from time to time acting for such Grantor);

provided, however, that, nothing set forth in this Section 3.01 or any other
provision of this Agreement or any other Loan Document shall at any time
constitute the grant of a security interest in, or a Lien on, any Excluded
Asset, none of which shall constitute Collateral.

3.02 Controlled Foreign Corporations; Certain Leases and Licenses.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and each Grantor shall not be deemed to have granted a
security interest in, any of such Grantor’s right, title or interest in:

(a) any of the outstanding voting capital stock or other ownership interests of
a Controlled Foreign Corporation in excess of 65% of the voting power of all
classes of capital stock or other ownership interests of such Controlled Foreign
Corporation entitled to vote; provided that (i) upon the amendment of the Code
to allow the pledge of a greater percentage of the voting power of capital stock
or other ownership interests in a Controlled Foreign Corporation without adverse
tax consequences, the Collateral shall include, and each Grantor shall be deemed
to have granted a security interest in, such greater percentage of capital stock
or other ownership interests of each Controlled Foreign Corporation in which it
has any interest and (ii) if no adverse tax consequences to the applicable
Grantor shall arise or exist in connection with the pledge of any Controlled
Foreign Corporation, the Collateral shall include, and the applicable Grantor
shall be deemed to have granted a security interest in, all of the capital stock
or other ownership interests of such Controlled Foreign Corporation held by such
Grantor; or

 

7



--------------------------------------------------------------------------------

(b) any lease, license, contract or agreement to which any Grantor is a party,
in each case, if and only if, and solely to the extent that, (i) the grant of a
security interest therein shall constitute or result in a breach, termination or
default or invalidity thereunder or thereof (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity), (ii) such lease, license, contract or agreement is an
“off the shelf” license of intellectual property that is not material to the
operation of the business of the applicable Grantor or which can be replaced
without a material expenditure or (iii) such lease, license, contract or
agreement is executed by the applicable Grantor after the date hereof (provided
that the applicable Grantor, prior to entering into or obtaining such lease,
license, contract or agreement, used commercially reasonable efforts to permit
the collateral assignment thereof but was unsuccessful in obtaining such
permission); provided that immediately upon the time at which the consequences
described in the foregoing clause (i) shall no longer exist, the Collateral
shall include, and the applicable Grantor shall be deemed to have granted a
security interest in, all of such Grantor’s right, title and interest in such
lease, license, contract or agreement.

Section 4. Further Assurances; Remedies. In furtherance of the grant of the
security interest pursuant to Section 3, the Grantors hereby jointly and
severally agree with the Secured Parties as follows:

4.01 Delivery and Other Perfection. Each Grantor shall promptly upon written
request of the Majority Lenders from time to time give, execute, deliver, file,
record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, agreements or consents or other
papers as may be necessary or desirable in the judgment of the Majority Lenders
to create, preserve, perfect, maintain the perfection of or validate the
security interest granted pursuant hereto or to enable the Secured Parties to
exercise and enforce their rights hereunder with respect to such security
interest, and without limiting the foregoing, shall:

(a) if any of the Pledged Shares, Investment Property or Financial Assets
constituting part of the Collateral are received by the Grantor, forthwith
(x) deliver to the Control Agent the certificates or instruments representing or
evidencing the same, duly endorsed in blank or accompanied by such instruments
of assignment and transfer in such form and substance as the Control Agent may
request, all of which thereafter shall be held by the Control Agent, pursuant to
the terms of this Agreement, as part of the Collateral and (y) take such other
action as the Control Agent may deem necessary or appropriate to duly record or
otherwise perfect the security interest created hereunder in such Collateral;

(b) promptly upon the written request of the Majority Lenders from time to time
deliver to the Control Agent any and all Instruments constituting part of the
Collateral, endorsed and/or accompanied by such instruments of assignment and
transfer in such form and substance as the Control Agent may request; provided
that (other than in the case of the Promissory Notes described in Annex 3 to the
Disclosure Letter) until the occurrence of an Event of Default that has not been
waived in writing by the Majority Lenders in accordance with the Loan Agreement,
such Grantor may retain for collection in the ordinary course any

 

8



--------------------------------------------------------------------------------

Instruments received by such Grantor in the ordinary course of business and the
Control Agent shall, promptly upon request of such Grantor, make appropriate
arrangements for making any Instrument delivered by such Grantor available to
such Grantor for purposes of presentation, collection or renewal (any such
arrangement to be effected, to the extent requested by the Control Agent,
against trust receipt or like document);

(c) promptly from time to time enter into such control agreements, each in form
and substance acceptable to the Majority Lenders, as may be required to perfect
the security interest created hereby in any and all Deposit Accounts other than
Excluded Accounts, Investment Property, Electronic Chattel Paper and
Letter-of-Credit Rights, and will promptly furnish to the Control Agent true
copies thereof;

(d) promptly from time to time upon the written request of the Control Agent,
Grantor shall (i) execute and deliver to the Lenders such short-form security
agreements as the Majority Lenders may deem necessary or desirable to protect
the interests of the Secured Parties in respect of that portion of the
Collateral consisting of Intellectual Property, and (ii) use commercially
reasonable efforts to take such other action as the Majority Lenders may
reasonably determine to be necessary or appropriate duly to record or otherwise
perfect the security interest created hereunder in that portion of the
Collateral consisting of Intellectual Property registered or located outside of
the United States;

(e) promptly upon the written request of the Control Agent, provided that the
aggregate value of all Motor Vehicles owned by the Grantors exceeds $1,000,000,
cause the Secured Parties to be listed as the lienholder on any certificate of
title or ownership covering any Motor Vehicle (other than Motor Vehicles
constituting Inventory) and within 180 days of such request deliver evidence of
the same to the Control Agent;

(f) keep full and accurate books and records relating to the Collateral;

(g) permit representatives of the Secured Parties, upon reasonable prior notice,
at and during normal business hours to inspect and make abstracts from its books
and records pertaining to the Collateral, and permit representatives of the
Secured Parties to be present at such Grantor’s place of business to receive
copies of communications and remittances relating to the Collateral, and forward
copies of any notices or communications received by such Grantor with respect to
the Collateral, all in such manner as the Majority Lenders may reasonably
require; and

(h) promptly from time to time upon the request of the Majority Lenders, use
commercially reasonable efforts to (i) execute and deliver such landlord
consents and collateral access agreements with respect to real Property leased
(as tenant) by such Grantor in the United States, (ii) enter into and deliver
such mortgages and real property security wavers as required by the Majority
Lenders if Grantor acquires or becomes the owner of any real Property or any fee
interest and (iii) cause to be recorded in the appropriate real property records
such documents delivered pursuant to this Section 4.01(h) as the Control Agent
may deem necessary or appropriate.

 

9



--------------------------------------------------------------------------------

Notwithstanding anything else contained herein, Section 8.12 of the Loan
Agreement shall govern actions required to be taken by Grantors outside the
United States.

4.02 Other Financing Statements or Control. Except as otherwise permitted under
the Loan Documents, no Grantor shall (a) file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to any of the Collateral in
which the Secured Parties are not named as the sole secured parties, or
(b) cause or permit any Person other than the Control Agent or the Secured
Parties to have “control” (as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the NYUCC) of any Deposit Account (other than the Excluded Accounts), Securities
Account (other than the Excluded Accounts), Commodity Account, Electronic
Chattel Paper, Investment Property or Letter-of-Credit Right constituting part
of the Collateral.

4.03 Preservation of Rights. The Secured Parties shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

4.04 Special Provisions Relating to Certain Collateral.

(a) Pledged Shares.

(i) The Grantors will cause the Pledged Shares to constitute at all times 100%
of the total number of Shares of each Issuer (other than a Controlled Foreign
Corporation) then outstanding owned by the Grantors. In the case of any Issuer
that is a Controlled Foreign Corporation, the Grantors will comply with
Section 8.12 of the Loan Agreement.

(ii) Until the occurrence of an Event of Default that has not been waived in
writing by the Majority Lenders in accordance with the terms of the Loan
Agreement, the Grantors shall have the right to exercise all voting, consensual
and other powers of ownership pertaining to the Pledged Shares for all purposes
not inconsistent with the terms of this Agreement, the other Loan Documents or
any other instrument or agreement referred to herein or therein, provided that
the Grantors jointly and severally agree that they will not vote the Pledged
Shares in any manner that is inconsistent with the terms of this Agreement, the
other Loan Documents or any such other instrument or agreement; and the Control
Agent and Secured Parties shall execute and deliver to the Grantors or cause to
be executed and delivered to the Grantors all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Grantors may reasonably request for the purpose of enabling the Grantors to
exercise the rights and powers that it is entitled to exercise pursuant to this
Section 4.04(a)(ii).

(iii) Until the occurrence of an Event of Default that has not been waived in
writing by the Majority Lenders in accordance with the Loan Agreement, the
Grantors shall be entitled to receive and retain any dividends, distributions or
proceeds on the Pledged Shares paid in cash out of earned surplus.

(iv) After the occurrence of an Event of Default that has not been waived in
writing by the Majority Lenders in accordance with the Loan Agreement, whether
or not the Secured Parties or any of them exercises any available right to
declare any Secured

 

10



--------------------------------------------------------------------------------

Obligations due and payable or seeks or pursues any other relief or remedy
available to them under applicable law or under this Agreement, the other Loan
Documents or any other agreement relating to such Secured Obligation, all
dividends and other distributions on the Pledged Shares shall be paid directly
to the Secured Parties Representative for distribution to the Secured Parties
and retained by them as part of the Collateral, subject to the terms of this
Agreement, and, if the Secured Parties Representative shall so request in
writing, the Grantors jointly and severally agree to execute and deliver to the
Secured Parties Representative appropriate additional dividend, distribution and
other orders and documents to that end, provided that if such Event of Default
is waived in writing by the Majority Lenders in accordance with the terms of the
Loan Agreement, any such dividend or distribution theretofore paid to the
Secured Parties Representative shall, upon request of the Grantors (except to
the extent theretofore applied to the Secured Obligations), be returned by the
Secured Parties Representative to the Grantors.

(b) Intellectual Property. (i) For the purpose of enabling the Secured Parties
to exercise rights and remedies under Section 4.05 at such time as the Secured
Parties shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Grantor hereby grants to the Secured Parties
Representative, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, and the right to assign, license or sublicense, any of the Intellectual
Property now owned or hereafter acquired by such Grantor, wherever the same may
be located, including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof; provided that such license shall
not include any Intellectual Property subject to an exclusive license permitted
under the Loan Agreement.

(ii) Notwithstanding anything contained herein to the contrary, but subject to
any provision of the Loan Documents that limits the rights of any Grantor to
dispose of its property, until the occurrence of an Event of Default that has
not been waived in writing by the Majority Lenders in accordance with the Loan
Agreement, the Grantors will be permitted to exploit, use, enjoy, protect,
defend, enforce, license, sublicense, assign, sell, dispose of, abandon or take
other actions with respect to the Intellectual Property in the ordinary course
of the business of the Grantors. In furtherance of the foregoing, until the
occurrence of an Event of Default that has not been waived in writing by the
Majority Lenders in accordance with the Loan Agreement, the Secured Parties or
the Secured Parties Representative shall from time to time, upon the request of
the respective Grantor, execute and deliver any instruments, certificates or
other documents, in the form so requested, that the Grantors shall have
certified are appropriate in its judgment to allow it to take any action
permitted above (including relinquishment of the license provided pursuant to
Section 4.04(b)(i) as to any specific Intellectual Property). Further, upon the
payment in full of all of the Secured Obligations (other than contingent
indemnification obligations for which no claim has been made or other
obligations which, by their terms, survive termination of the Loan Agreement) or
earlier expiration of this Agreement or release of the Collateral, the Secured
Parties Representative shall grant back to the Grantors the license granted
pursuant to Section 4.04(b)(i). The exercise of rights and remedies under
Section 4.05 by the Secured Parties shall not terminate the rights of the
holders of any licenses, covenants not to sue or sublicenses theretofore granted
by the Grantors in accordance with the first sentence of this
Section 4.04(b)(ii).

 

11



--------------------------------------------------------------------------------

(c) Chattel Paper. The Grantors will (i) deliver to the Control Agent each
original of each item of Chattel Paper at any time constituting part of the
Collateral, and (ii) cause each such original and each copy thereof to bear a
conspicuous legend, in form and substance satisfactory to the Control Agent,
indicating that such Chattel Paper is subject to the security interest granted
hereby and that the purchase of such Chattel Paper by a Person other than the
Control Agent without the consent of the Control Agent would violate the rights
of the Secured Parties.

4.05 Remedies. (a) Rights and Remedies Generally upon Event of Default. Upon the
occurrence of an Event of Default that has not been waived in writing by the
Majority Lenders in accordance with the terms of the Loan Agreement, the Secured
Parties shall have all of the rights and remedies with respect to the Collateral
of a secured party under the NYUCC (whether or not the Uniform Commercial Code
is in effect in the jurisdiction where the rights and remedies are asserted) and
such additional rights and remedies to which a secured party is entitled under
the laws in effect in any jurisdiction where any rights and remedies hereunder
may be asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Secured Parties were the sole and absolute owner thereof
(and each Grantor agrees to take all such action as may be appropriate to give
effect to such right). Upon the occurrence of an Event of Default that has not
been waived in writing by the Majority Lenders in accordance with the terms of
the Loan Agreement, the Majority Lenders shall appoint one of the Secured
Parties to act as a representative of all the Secured Parties (such Person, the
“Secured Parties Representative”) to exercise, on behalf of all the Secured
Parties, such rights and remedies of the Secured Parties described above; and
without limiting the foregoing:

(i) the Secured Parties Representative may, in their name or in the name of any
Grantor or otherwise, demand, sue for, collect or receive any money or other
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

(ii) the Secured Parties Representative may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

(iii) the Secured Parties Representative may require the Grantors to notify (and
each Grantor hereby authorizes the Secured Parties Representative to so notify)
each account debtor in respect of any Account, Chattel Paper or General
Intangible, and each obligor on any Instrument, constituting part of the
Collateral that such Collateral has been assigned to the Secured Parties
hereunder, and to instruct that any payments due or to become due in respect of
such Collateral shall be made directly to the Secured Parties Representative or
as it may direct (and if any such payments, or any other Proceeds of Collateral,
are received by any Grantor they shall be held in trust by such Grantor for the
benefit of the Secured Parties and as promptly as possible remitted or delivered
to the Secured Parties Representative for application as provided herein);

 

12



--------------------------------------------------------------------------------

(iv) the Secured Parties Representative may require the Grantors to assemble the
Collateral at such place or places, convenient to the Secured Parties and the
Grantors, as the Secured Parties Representative may direct;

(v) the Secured Parties Representative may require the Grantors to cause the
Pledged Shares to be transferred of record into the name of the Secured Parties
Representative or its nominee (and the Secured Parties Representative agrees
that if any of such Pledged Shares is transferred into its name or the name of
its nominee, the Secured Parties Representative will thereafter promptly give to
the respective Grantor copies of any notices and communications received by it
with respect to such Pledged Shares); and

(vi) the Secured Parties Representative may sell, lease, assign or otherwise
dispose of all or any part of the Collateral, at such place or places as the
Secured Parties Representative deems best, and for cash or for credit or for
future delivery (without thereby assuming any credit risk), at public or private
sale, without demand of performance or notice of intention to effect any such
disposition or of the time or place thereof (except such notice as is required
by applicable statute and cannot be waived), and the Secured Parties, Secured
Parties Representative or anyone else may be the purchaser, lessee, assignee or
recipient of any or all of the Collateral so disposed of at any public sale (or,
to the extent permitted by law, at any private sale) and thereafter hold the
same absolutely, free from any claim or right of whatsoever kind, including any
right or equity of redemption (statutory or otherwise), of the Grantors, any
such demand, notice and right or equity being hereby expressly waived and
released. In the event of any sale, assignment, or other disposition of any of
the Collateral consisting of Trademarks, the goodwill connected with and
symbolized by the Trademarks subject to such disposition shall be included. The
Secured Parties Representative may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.

(vii) The Proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of any license granted to the
Secured Parties Representative in Section 4.04(b), shall be applied in
accordance with Section 4.09.

(b) Certain Securities Act Limitations. The Grantors recognize that, by reason
of certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws, the Secured Parties Representative may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Grantors acknowledge that any such private
sales may be at prices and on terms less favorable to the Secured Parties
Representative than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Secured Parties Representative shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit the issuer thereof to register it for
public sale.

 

13



--------------------------------------------------------------------------------

(c) Notice. The Grantors agree that to the extent the Secured Parties
Representative is required by applicable law to give reasonable prior notice of
any sale or other disposition of any Collateral, ten Business Days’ notice shall
be deemed to constitute reasonable prior notice.

4.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 4.05 are insufficient to cover the costs
and expenses of such realization and the indefeasible payment in full in cash of
the Secured Obligations (other than contingent indemnification obligations for
which no claim has been made or other obligations which, by their terms, survive
termination of the Loan Agreement), the Grantors shall remain liable for any
deficiency.

4.07 Locations; Names, Etc. No Grantor shall (i) change its location (as defined
in Section 9-307 of the NYUCC), (ii) change its name from the name shown as its
current legal name on Annex 1 to the Disclosure Letter, or (iii) agree to or
authorize any modification of the terms of any item of Collateral that would
result in a change thereof from one Uniform Commercial Code category to another
such category (such as from a General Intangible to Investment Property), if the
effect thereof would be to result in a loss of perfection of, or diminution of
priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of Section 9-104, 9-105,
9-106 or 9-107 of the NYUCC) over such item of Collateral, unless in each case
10 days’ prior written notice has been provided to the Control Agent.

4.08 Private Sale. The Secured Parties shall incur no liability as a result of
the sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 4.05 conducted in a commercially reasonable manner. Each Grantor hereby
waives any claims against the Secured Parties Representative, the Secured
Parties or any of them arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Secured Parties Representative,
the Secured Parties or any of them accepts the first offer received and does not
offer the Collateral to more than one offeree.

4.09 Application of Proceeds. Except as otherwise herein expressly provided and
except as provided below in this Section 4.09, the Proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the Control Agent or the Secured Parties
under this Section 4, shall be applied by the Control Agent or the Secured
Parties (as the case may be):

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out of pocket costs and expenses of the
Secured Parties and the fees and expenses of their agents and counsel, and all
expenses incurred and advances made by the Secured Parties in connection
therewith;

Next, to the indefeasible payment in full of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been made or other
obligations which, by their terms, survive termination of the Loan Agreement) in
such order as the Secured Parties in their sole discretion shall determine; and

 

14



--------------------------------------------------------------------------------

Finally, to the payment to the respective Grantor, or its successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining.

4.10 Attorney in Fact. Without limiting any rights or powers granted by this
Agreement to the Secured Parties, upon the occurrence of an Event of Default
that has not been waived in writing by the Majority Lenders in accordance with
the Loan Agreement, the Secured Parties Representative (and any of its officers,
employees or agents) hereby is appointed the attorney in fact of each Grantor
for the purpose of carrying out the provisions of this Section 4 and taking any
action and executing any instruments that the Secured Parties Representative may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney in fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, so long as the Secured Parties
Representative shall be entitled under this Section 4 to make collections in
respect of the Collateral, the Secured Parties Representative shall have the
right and power to receive, endorse and collect all checks made payable to the
order of any Grantor representing any dividend, payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.

4.11 Perfection and Recordation. Each Grantor authorizes the Secured Parties to
file Uniform Commercial Code financing statements describing the Collateral as
“all assets” or “all personal property and fixtures” of such Grantor (provided
that no such description shall be deemed to modify the description of Collateral
set forth in Section 3).

4.12 Termination. When all Secured Obligations (other than contingent
indemnification obligations for which no claim has been made or other
obligations which, by their terms, survive termination of the Loan Agreement)
shall have been indefeasibly paid in full in cash, this Agreement automatically
shall terminate, and the Secured Parties shall, upon request of Grantors,
promptly cause to be assigned, transferred and delivered, any remaining
Collateral and money received in respect thereof, to or on the order of the
respective Grantor and to be released and canceled all licenses and rights
referred to in Section 4.04(b), in each case, at Grantors’ sole expense. The
Secured Parties shall also, at the expense of such Grantor, promptly execute and
deliver to such Grantor upon such termination such Uniform Commercial Code
termination statements, certificates for terminating the liens on the Motor
Vehicles, intellectual property filings and such other documentation as shall be
reasonably requested by the respective Grantor to effect the termination and
release of the liens on the Collateral as required by this Section 4.12, in each
case, at Grantors’ sole expense.

4.13 Further Assurances. Each Grantor agrees that, from time to time upon the
written request of the Majority Lenders, such Grantor will execute and deliver
such further documents and do such other acts and things as the Majority Lenders
may request in order fully to effect the purposes of this Agreement, in all
cases subject to the terms of the Loan Agreement and excluding such documents,
acts and things where the cost of obtaining or perfecting a security interest
exceeds the practical benefit to the Lenders afforded thereby as reasonably
determined by the Control Agent (in its reasonable discretion in writing after
consultation with Borrower or the applicable Grantor). The Secured Parties shall
release any lien covering any asset that has been disposed of in accordance with
the provisions of the Loan Documents.

 

15



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

5.01 Notices. All notices, requests, consents and demands hereunder shall be
delivered in accordance with Section 12.02 of the Loan Agreement.

5.02 No Waiver. No failure on the part of any Secured Party to exercise, and no
course of dealing with respect to, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by any Secured Party of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

5.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Majority Lenders (unless the consent of each Secured Party is required in
accordance with Section 12.04 of the Loan Agreement).

5.04 Expenses.

(a) The Grantors shall pay or reimburse the Control Agent or the Secured Parties
for costs and expenses in accordance with Section 12.03 of the Loan Agreement.

(b) The Grantors shall hereby indemnify the Secured Parties, their Affiliates,
and their respective directors, officers, employees, attorneys, agents, advisors
and controlling parties in accordance with Section 12.03(b) of the Loan
Agreement.

5.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Grantor, the
Control Agent, the Secured Parties Representative and the Secured Parties
(provided that no Grantor shall assign or transfer its rights or obligations
hereunder unless consented to in writing by the Majority Lenders in accordance
with the Loan Agreement).

5.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

5.07 Governing Law; Submission to Jurisdiction; Etc. (a) Governing Law. This
Agreement shall be construed in accordance with and governed by the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b) Submission to Jurisdiction. Each Grantor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5.07(b) is for the benefit of the
Secured Parties only and, as a result, no Secured Party shall be prevented from
taking proceedings in any other courts with jurisdiction. To the extent allowed
by applicable Laws, the Secured Parties may take concurrent proceedings in any
number of jurisdictions.

 

16



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each Grantor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such Grantor is or may be subject, by suit upon judgment.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 5.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

5.08 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08.

5.09 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

5.10 Agents and Attorneys in Fact. The Secured Parties may employ agents and
attorneys in fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys in fact selected by it
in good faith.

5.11 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

5.12 Additional Grantors. Additional Persons may from time to time after the
date of this Agreement become Grantors under this Agreement by executing and
delivering to the

 

17



--------------------------------------------------------------------------------

Control Agent a supplemental agreement (together with all schedules thereto, a
“Joinder”) to this Agreement, in substantially the form attached hereto as
Exhibit A. Accordingly, upon the execution and delivery of any such Joinder by
any such Person, such Person shall automatically and immediately, and without
any further action on the part of any Person, become a “Grantor” under and for
all purposes of this Agreement, and each of the Annexes to the Disclosure Letter
shall be supplemented in the manner specified in such Joinder. In addition, upon
the execution and delivery of any such Joinder, the new Grantor makes the
representations and warranties set forth in Section 2.

5.13 Limited Agency for Perfection. (a) The Secured Parties each hereby appoint
Capital Royalty Partners II L.P. as their collateral agent (in such capacity,
together with any successor in such capacity appointed by Capital Royalty
Partners II L.P. and consented to in writing by the Majority Lenders in
accordance with the Loan Agreement (such consent not to be unreasonably withheld
or delayed), the “Control Agent”) for the limited purpose of acting as the agent
on behalf of the Secured Parties with respect to the Pledged Property for
purposes of the perfecting of the Liens of the Secured Parties on the Pledged
Property. The Control Agent accepts such appointment and agrees to hold or to
have control of, as applicable, the Pledged Property for the benefit of itself
and the other Secured Parties and any permitted assignee of any thereof solely
for the purpose of perfecting the security interest granted to such parties in
such Pledged Property, subject to the terms and conditions of this Section 5.13.
All Secured Parties hereby agree that the Control Agent shall have the sole and
exclusive right and authority to give instructions to, and otherwise direct, the
Grantors in respect of the Pledged Property and no other Secured Party will
hinder, delay or interfere with the exercise of such rights by the Control Agent
in any respect. The Grantors hereby agree to pay, reimburse, indemnify and hold
harmless the Control Agent for any claims or losses related to its acting in
such role except to the extent due to the gross negligence or willful misconduct
of the Control Agent. Except as specifically prescribed herein, the Control
Agent shall have no obligation whatsoever to the other Secured Parties including
any obligation to assure that the Pledged Property is genuine or owned by a
Grantor or to preserve rights or benefits of any Person except as expressly set
forth in this Section 5.13. In acting on behalf of the other Secured Parties,
the duties or responsibilities of the Control Agent under this Section 5.13
shall be limited solely to physically holding the Pledged Property delivered to
the Control Agent by the Grantors, and entering into control agreements for the
benefit of the Secured Parties, in each case, for purposes of perfecting the
Lien held by the Secured Parties.

(b) The Control Agent shall not have by reason of any document including this
Agreement a fiduciary relationship in respect of any other Secured Party.

(c) The Control Agent may perform any of its duties under this Agreement by or
through its officers, directors, agents, employees, affiliates or other
designees.

[SIGNATURE PAGES FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

NANOSTRING TECHNOLOGIES, INC., as Grantor By  

/s/ James A. Johnson

  Name:   James A. Johnson   Title:   Chief Financial Officer NANOSTRING
TECHNOLOGIES INTERNATIONAL, INC., as Grantor By  

/s/ James A. Johnson

  Name:   James A. Johnson   Title:   Treasurer

 

S-1



--------------------------------------------------------------------------------

CAPITAL ROYALTY PARTNERS II L.P.,

as Secured Party and as Control Agent

  By CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner     By CAPITAL
ROYALTY PARTNERS II GP LLC, its General Partner     By  

/s/ Charles Tate

      Name:   Charles Tate       Title:   Sole Member CAPITAL ROYALTY PARTNERS
II – PARALLEL FUND “A” L.P., as Secured Party   By CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” GP L.P., its General Partner     By CAPITAL ROYALTY PARTNERS
II – PARALLEL FUND “A” GP LLC, its General Partner     By  

/s/ Charles Tate

      Name:   Charles Tate       Title:   Sole Member PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II L.P., as Secured Party   By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP L.P., its General Partner     By PARALLEL
INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner     By  

/s/ Charles Tate

      Name:   Charles Tate       Title:   Sole Member

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

to Security Agreement

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT dated as of [                    ] by [NAME OF ADDITIONAL
GRANTOR], a [                    ] corporation (the “Additional Grantor”), in
favor of CAPITAL ROYALTY PARTNERS II L.P., CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” L.P. and PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.
(together, the “Secured Parties” and each, a “Secured Party”) under the Loan
Agreement referred to below.

A. Reference is made to (i) the Term Loan Agreement (as amended, supplemented,
restated, extended, renewed or replaced from time to time, the “Loan
Agreement”), dated as of April 1, 2014, among NANOSTRING TECHNOLOGIES, INC., a
Delaware corporation (“Borrower”), [INSERT NAME OF SUBSIDIARY GUARANTOR1], a
[                    ] corporation (“[Sub1]”), the other Grantors party thereto
and the Secured Parties, and (ii) the Security Agreement (as amended,
supplemented, restated, extended, renewed or replaced from time to time, the
“Security Agreement”; capitalized terms used herein by not defined shall have
the meaning ascribed to such terms therein), dated as of April 17, 2014, among
the Grantors party thereto, the Secured Parties and the Control Party.

B. Section 5.12 of the Security Agreement provides that additional Persons may
from time to time after the date of the Security Agreement become Grantors under
the Security Agreement by executing and delivering to the Secured Parties a
supplemental agreement to the Security Agreement in the form of this Joinder.

C. To induce the Secured Parties to maintain the term loans pursuant to the Loan
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Grantor has agreed
to execute and deliver (i) a Guarantee Assumption Agreement under the Loan
Agreement, and (ii) this Joinder to the Secured Parties.

The Additional Grantor hereby agrees to become a “Grantor” for all purposes of
the Security Agreement (and hereby supplements each of the Annexes to the
Disclosure Letter in the manner specified in Appendix A hereto). Without
limitation, as collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations (other
than contingent indemnification obligations for which no claim has been made),
the Additional Grantor hereby pledges and grants to the Secured Parties as
provided in Section 3 of the Security Agreement a security interest in all of
the Additional Grantor’s right, title and interest in, to and under the
Collateral of the Additional Grantor, in each case whether tangible or
intangible, wherever located, and whether now owned by the Additional Grantor or
hereafter acquired and whether now existing or hereafter coming into existence.
In addition, the Additional Grantor hereby makes the representations and
warranties set forth in Section 2 of the Security Agreement, with respect to
itself and its obligations under this Agreement, as if each reference in such
Sections to the Loan Documents included reference to this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has caused this Joinder Agreement to
be duly executed and delivered as of the day and year first above written.

 

[INSERT NAME OF ADDITIONAL GRANTOR], as Grantor By  

 

  Name:     Title:  

 

CAPITAL ROYALTY PARTNERS II L.P., as Secured Party and as Control Agent   By
CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner     By CAPITAL ROYALTY
PARTNERS II GP LLC, its General Partner     By  

 

      Name:   Charles Tate       Title:   Sole Member CAPITAL ROYALTY PARTNERS
II – PARALLEL FUND “A” L.P., as Secured Party   By CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” GP L.P., its General Partner     By CAPITAL ROYALTY PARTNERS
II – PARALLEL FUND “A” GP LLC, its General Partner     By  

 

      Name:   Charles Tate       Title:   Sole Member PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II L.P., as Secured Party   By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP L.P., its General Partner     By PARALLEL
INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner     By  

 

      Name:   Charles Tate       Title:   Sole Member